Citation Nr: 1303193	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  10-27 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to VA death benefits as the nephew of a Veteran.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The alleged Veteran had alleged active military service from August 1942 to September 1945.  The appellant contends that he is the nephew of the alleged Veteran. 



This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 determination letter of the Department of Veterans Affairs (VA), Regional Office (RO) in Manila, Philippines.  

The appellant was scheduled for Travel Board hearing in April 2012, to which he failed to report.  Accordingly, the Board considers the appellant's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2012).


FINDINGS OF FACT

1.  The alleged Veteran died in August 2004.

2.  The appellant contends that he is the nephew of the alleged Veteran. 

3.  The appellant, who was born in January 1940, attained the age of 18 in June 1958.

4.  There is no competent credible evidence of record that before attaining the age of eighteen years, the appellant became permanently incapable of self-support.

5.  An application for accrued benefits was not received by VA within one year of the alleged Veteran's death.

6.  The evidence of record is against a finding that the appellant is a "child" of a Veteran for VA purposes.



CONCLUSION OF LAW

The criteria for entitlement to VA benefits have not been met. 38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.3, 3.57, 3.1000 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

Specifically, the VCAA has been held not to apply to claims that, as in this case, turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.)  As such, no further action is required pursuant to the VCAA. 

Legal criteria

Death Pension

Death pension benefits are generally available to a surviving spouse or child, as a result of the Veteran's nonservice-connected death.  See 38 U.S.C.A. § 1541(a) (West 2002).  An appellant is entitled to these benefits if the Veteran served for 90 days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3.

Child

The child of a Veteran who has died from a service-connected disability or compensable disability may be entitled to receive dependency and indemnity compensation, including service connection for the cause of the Veteran's death. 38 U.S.C.A. § 1310. 

The term "child" for the purpose of VA benefits, including dependency and indemnity compensation, including service connection for the cause of the Veteran's death, is defined as an unmarried child under the age of eighteen years; or before attaining the age of eighteen years became permanently incapable of self-support; and who is a child of the Veteran at the time of the Veteran's death. 38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§3.57, 3.1000(d)(2). 

To establish entitlement to the benefit on the basis of being a helpless child, the determination is made solely on the basis of whether the child was permanently incapable of self-support by reason of physical or mental defect.  The question of permanent incapacity for self-support is one of fact. 38 C.F.R. §3.356 (2012). 

The principal factors for consideration are: 

(1) The fact that a claimant is earning her own support is prima facie evidence that she is not incapable of self-support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when her condition was such that she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors. Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 38 C.F.R. §3.356 (2010).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 

Accrued Benefits

Applications for accrued benefits must be filed within one year after the date of death. 38 U.S.C.A. § 5121(c) (West 2002).Following timely filing of a proper claim, such benefits will be paid according to a statutorily prescribed order of distribution. Under 38 U.S.C.A. § 5121 (West 2002), periodic monetary benefits to which a veteran was entitled at death under existing ratings or decisions or those based on evidence in the file at the date of death (hereinafter referred to as "accrued benefits") and due and unpaid, shall, on the death of such veteran be paid as follows: to the living person first listed below: (1) The veteran's spouse; (2) The veteran's children (in equal shares); (3) The veteran's dependent parents (in equal shares).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial. 38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2012).

Analysis

The appellant was born in January 1940, and attained the age of 18 in January 1958. The appellant asserts that he is the nephew of an alleged Veteran, who died in August 2004.  The appellant contends that he is entitled to VA benefits because he is the sole heir of an alleged Veteran.  

Initially, the Board notes that it need not make a finding as to whether the alleged Veteran had the required service to be a "veteran" for "VA purposes" because regardless of any service, the appellant is not entitled to VA benefits. 

The appellant is not a "child" for VA benefit purposes.  The appellant is older than 18, having attained that age more than five decades ago.  At the time of his application for death benefits in 2008, the appellant was 68 years old.  The appellant has not made any contentions, and there is no medical evidence of record, that he was permanently incapable of self-support by reason of physical or mental defect, prior to attaining the age of 18.  As noted above, the term "child" for VA benefit purposes is defined as an unmarried child under the age of eighteen years; or before attaining the age of eighteen years became permanently incapable of self-support.  

In addition to his age as a bar to being a "child", the appellant also submitted an affidavit, dated in November 2008, in which he stated that he is married.  

The Board also notes that the appellant is not a "child" of a Veteran for VA purposes because a child refers to a "legitimate" child, stepchild, or a legally adopted child; it does not include nephews. 38 C.F.R. § 3.57.  There is no competent credible evidence of record that the appellant was the adopted child or stepchild of a Veteran.

In sum, the Veteran's age, marital status, and relationship to the alleged Veteran are all bars to VA death benefits.

Finally, the Board notes that the appellant asserts that he bore the expenses of sickness and burial for his aunt, the alleged Veteran.  A limited amount of accrued benefits may be paid to reimburse the person who bore the expense of last sickness or burial.  38 C.F.R. § 3.1000(a)(5).  However, applications for accrued benefits must be filed within one year of the date of the death of the alleged Veteran.  As noted above, the alleged Veteran died in August 2004, and the application for benefits was not received by VA until 2008.

The Board finds that the preponderance of the evidence is against a finding that the appellant is under the age of 18, under the age of 23 and pursuing a course of education or training, that he became permanently incapable of self support by reason of physical or mental defect prior to age eighteen, or that he filed an application for accrued benefits within one year of the alleged Veteran's death.  Thus, the appellant is not entitled to VA death benefits, to include accrued benefits.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2012), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 

ORDER

Entitlement to VA death benefits is denied.




____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


